Citation Nr: 0936397	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-36 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of 
VA pension benefits in the amount of $28,251.00, to include 
the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Committee on Waivers and 
Compromises (Committee) at a Department of Veteran's Affairs 
(VA) Regional Office (RO) that denied the Veteran's claim for 
waiver of recovery of an overpayment of $28,251.00 in VA 
pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Following the issuance of the November 2006 statement of the 
case, the Veteran's claims file was transferred from the RO 
to the Board.  In the statement of the case, the RO noted 
that if the Veteran submitted a copy of the December 2002 
letter he alleged demonstrated that VA had been aware of his 
receipt of benefits from the Social Security Administration, 
his claim would be readjudicated.  In April 2009 the Board 
received a copy of the alleged December 2002 letter.

Because the letter was received at the Board, there has been 
no RO readjudication in light of the new medical evidence.  
Nor has a supplemental statement of the case been issued 
reflecting consideration of that evidence.  Additionally, the 
Veteran did not submit a waiver of initial RO review with 
respect to the additional evidence.  38 C.F.R. §§ 19.37, 
20.1304 (2008).

The Board cannot consider additional evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration or obtaining the Veteran's waiver.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  To ensure that VA has met its 
duty to assist and to ensure full compliance with due process 
requirements, the case must be remanded for RO consideration 
of the letter in the first instance.

Lastly, the Veteran's claims file appears to be incomplete.  
Neither the notice of overpayment, nor the Committee decision 
denying the request for waiver of the recovery of the 
overpayment is contained within the claims file.  Because 
these records are pertinent to the Veteran's claim, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request all records pertinent to the 
Veteran's request for a waiver of the 
recovery of an overpayment of VA pension 
benefits from the Pension Management 
Center.  A specific request should be made 
for the notice of overpayment, his request 
for a waiver of such overpayment, and the 
Committee decision denying his request for 
waiver.

2.  Readjudicate the issue on appeal with 
consideration of all evidence received 
since the issuance of the November 2006 
statement of the case, including, 
specifically, the December 2002 letter.  
If the determination remains unfavorable 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

